Citation Nr: 0627300	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  99-03 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her nephew




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to 
December 1974, and retired with more than 20 years of active 
service.  The veteran did not serve in Vietnam.  He died in 
March 1998, at the age of 65.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 RO decision that denied 
entitlement to service connection for the cause of the 
veteran's death.  The appellant filed a notice of 
disagreement (NOD) in June 1998.  A statement of the case was 
issued by the RO in August 1998, and in March 1999, the 
appellant filed a timely substantive appeal.

In February 2004, the appellant and her nephew testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

In July 2004, the Board issued a decision which denied 
service connection for the cause of the veteran's death.   
Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In June 2005, the Court granted a Joint Motion for 
Remand, vacating the Board's July 2004 decision and remanding 
the claim for additional review and consideration.  

In December 2005, the Board requested an opinion from a 
Veterans Health Administration (VHA) medical expert.  In 
April 2006, the requested VHA opinion was incorporated into 
the record, and the appellant and her accredited 
representative were provided with copies of the VHA opinion 
and informed of the right to submit additional evidence 
and/or argument.  In July 2006, the appellant's accredited 
representative submitted a written brief presentation in 
support of the appellant's claim.  


FINDINGS OF FACT

1.  The veteran died in March 1998.  

2.  The death certificate initially submitted to VA lists the 
immediate cause of death as progressive chronic lymphatic 
leukemia, with no other causes identified.  

3.  An amended copy of the veteran's death certificate, 
received by VA in 1998, lists the immediate cause of death as 
progressive chronic lymphatic leukemia, due to or as a 
consequence of seizure disorder.  

4.  At the time of the veteran's death, service connection 
was in effect for: epilepsy, evaluated as 10 percent 
disabling; residuals, injury of the left leg with old 
fracture of the patella with chondromalacia, evaluated as 
10 percent disabling; residuals, laceration tear, right 
conjunctiva, with partial hyperthesia, right scalp and 
forehead, evaluated as 10 percent disabling; and residuals, 
injury right foot with crushing injury right 4th and 5th toes, 
evaluated as noncompensable (0 percent).  The combined 
evaluation for the veteran's service-connected disabilities 
was 30 percent.  

5.  Progressive chronic lymphatic leukemia, also described as 
non-Hodgkin's lymphoma, began many years after service 
discharge and was not due to or the result of service.  

6.  The veteran's service-connected disabilities did not 
cause or contribute substantially or materially to cause or 
hasten the veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the widow of the veteran, claims that service 
connection is warranted for the cause of the veteran's death.  

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

The cause of the veteran's death in March 1998 was 
progressive chronic lymphatic leukemia, also described as 
non-Hodgkin's lymphoma.  No autopsy was performed.  During 
his lifetime, the veteran was service-connected for epilepsy, 
residuals, injury of the left leg with old fracture of the 
patella with chondromalacia, residuals, laceration tear, 
right conjunctiva, with partial hyperthesia, right scalp and 
forehead, and residuals, injury right foot with crushing 
injury right 4th and 5th toes.  The combined evaluation was 
30 percent.  Progressive chronic lymphatic leukemia, also 
described as non-Hodgkin's lymphoma, which was the cause of 
his death, was not manifested in service or until 1995, many 
years thereafter, and there is no service medical evidence 
that this condition was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 
3.309. 

The appellant claims that the veteran's leukemia/lymphoma, 
was caused by the veteran's seizure disorder (epilepsy), 
which was service connected.  She also asserted, in the 
alternative, that treatment of the leukemia/lymphoma brought 
on his seizure disorder, which had not been symptomatic for 
years.  Finally, she testified that she was present at the 
time of the veteran's death, and that at that time, he 
suffered a seizure and within minutes, died.  She therefore 
indicates that his seizure disorder, was the ultimate cause 
of his death.   

The veteran died in March 1998, at the age of 65.  An 
original copy of the death certificate, signed by James A. 
Butts, M.D., listed the immediate cause of death as 
progressive chronic lymphatic leukemia.  It did not list any 
other significant conditions contributing to the veteran's 
death.  

During the course of this appeal, the appellant submitted a 
photocopy of the veteran's death certificate, which had been 
amended to list the immediate cause of death as progressive 
chronic lymphatic leukemia due to or as a consequence of 
seizure disorder.  This photocopy contains the initials 
"JAB," (not in original ink), next to the amendment.  

As noted above, the veteran served on active duty from 
June 1953 to December 1974, and retired with more than 20 
years of active service.  The veteran had epileptic attacks 
relatively early in his military career, that when necessary, 
were controlled by medication.  At the time of his retirement 
from service, the medical records do not show that the 
veteran's seizure disorder affected him physically.  

The report of a post service VA neuropsychiatric examination, 
performed in April 1975, noted the veteran's history of 
seizures beginning approximately fifteen years earlier.  The 
veteran indicated that he only had five or six seizures, and 
that he was prescribed medication (Dilantin) for this 
condition.  The report noted that he has since had no 
seizures in the past twelve years.  Neurological examination 
was entirely negative.  The VA examiner noted that the 
veteran's seizures were controlled, and that the veteran 
could probably eliminate medication for this condition.  The 
report concluded with a diagnosis of convulsive reaction, 
history, asymptomatic twelve years.

Post service medical records are primarily those of James A. 
Butts, M.D.  Dr. Butts indicated that the veteran was 
referred to him in May 1995 with chronic lymphocytic 
leukemia.  He also indicated that the veteran was provided 
with a variety of treatments, none which were significantly 
effective for any period of time.  He related that the 
veteran had a history of seizure disorder.  Toward the end of 
the course of his illness, according to Dr. Butts, the 
veteran began to have seizure activity which was thought to 
be secondary to central nervous system involvement of his 
leukemia/lymphoma.  

In November 2001, the RO sent correspondence to Dr. Butts 
referring to the amended death certificate which appears to 
bear his initials.  The RO then asked for a clarification 
concerning the cause of the veteran's death, and specifically 
asking if the veteran's pre-existing seizure disorder played 
any role in the veteran's death.  

In June 2002, Dr. Butts submitted a reply to the RO's letter.  
He indicated that it was impossible to answer the questions 
raised by the RO.  He stated that the veteran had central 
nervous system involvement with his chronic lymphocitic 
leukemia/lymphoma situation.  He opined that this condition 
"may have been worsened" by previous underlying cortical 
scarring which he "may well have had" from previous injury.  
He reported that a CT scan done some time prior to the 
veteran's death was normal.  He did not correlate the 
development of leukemia and lymphoma in 1995 with the 
veteran's service-connected epilepsy.  And, it is observed 
that a treatment report dated in February 1998, from Dr. 
Butts, noted his assessment of non-Hodgkin's lymphoma with 
central nervous system involvement and secondary seizure 
activity.  

In April 2006, a VHA medical opinion was received from a 
physician who is Board Certified in Medical Oncology.  This 
physician noted that she had reviewed the veteran's records.  
She indicated that the veteran had a history of seizure 
activity which was diagnosed early in his military career, 
but that the medical records did not reflect any ongoing 
seizure activity.  She opined that the veteran's diagnosis of 
chronic lymphatic leukemia/lymphoma was not caused by the 
veteran's history of seizures, and that any seizure activity 
was more likely the effect of the veteran's malignancy, 
rather than the cause of the malignancy which eventually 
caused his demise.  She further opined that there was no 
documented evidence to suggest that there was any cortical 
scarring from trauma as expressed by Dr. Butts, and that his 
remarks appear to express personal opinion rather than 
factual findings based on radiological studies such as an MRI 
or CT scanning of the brain.  In summary, this physician 
opined that she did not believe the veteran's history of 
seizure activity was the cause of his malignancy or his 
death, that the malignancy could have possibly caused the 
veteran to have seizures as a result of spread to the brain 
and the central nervous system, and that ultimately, the 
cause of death was due to the chronic lymphocytic 
leukemia/lymphoma and not due to seizures.

Under the foregoing circumstances, the Board concludes the 
seizures to which Dr. Butts was referring on the veteran's 
amended Death Certificate as contributing to death were those 
associated with the veteran's lymphocytic leukemia, rather 
than the veteran's service connected epilepsy and that any 
residual from the veteran's epilepsy (cortical scarring) did 
not materially contribute to the veteran's death.  As 
previously indicated, Dr. Butts noted that a CT scan done 
some time prior to the veteran's death was normal, and as 
noted in the VHA opinion, there is no documented evidence to 
suggest that there was any cortical scarring from 
trauma/seizure.  Thus, the theory proffered by Dr. Butts is 
found to be too speculative to be of any probative value 
herein.  

The appellant testified at a RO hearing before a hearing 
officer in May 1999 and again at a videoconference hearing 
before the undersigned in February 2004.  The substance of 
both hearings was essentially the same.  The appellant 
indicated that she was present at the time of the veteran's 
death and that at that time, he suffered an active seizure 
and then expired.  She also testified that he had three 
seizures within six weeks prior to his death.  However, as 
explained above, such seizures were a consequence of the 
veteran's lymphocytic leukemia, rather that service connected 
epilepsy, and there is no competent evidence the leukemia 
itself was related to service.  While the Board does not 
doubt the sincerity of the appellant or her belief in the 
merits of the claim, lay persons are not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Based on the foregoing, the preponderance of the evidence is 
against a finding of entitlement to service connection for 
the cause of the veteran's death.  

Duty to Notify and Duty to Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, rating actions, statements of the case and 
supplemental statement advised the veteran of the foregoing 
elements of the notice requirements.  The Board also notes 
that the appellant has received a hearing before the Board in 
this matter, and the matter was the subject of a Remand from 
the Court which did not cite any deficiencies in the notice.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the appellant.  The appellant has not 
identified any additional evidence pertinent to her claim 
that is not already of record.  Moreover, the Board has 
obtained a VHA medical opinion to clarify the etiological 
relationships, if any, between the veteran's cause of death 
and his service-connected disabilities.

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the appellant.  Therefore, she 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  
 

ORDER

Service connection for the cause of the veteran's  death is 
denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


